PER CURIAM
(MILLER, Circuit Justice, and DILLON, District Judge, concurring). Crimes against the United States are wholly withdrawn from the domain of state legislation. They are created solely by -congress, and congress has provided for their prosecution and the mode of procedure. Under section 34 of the judiciary act, as construed by the supreme court (U. S. v. Reid. 12 How. [53 U. S.] 361), and under the act of July 6, 1862 (12 Stat. 588). and of July 2, 1864 (13 Stat. 351), it is clear that the right of a defendant, in a criminal case, to testify in his own favor does not exist. On the contrary, the language used manifests an evident intention on the part of congress to exclude such evidence. Testimony excluded.